Citation Nr: 1311931	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter is on appeal from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in an April 2011 Travel Board hearing.  A transcript of the hearing is of record.

In May 2012, the claim was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDING OF FACT

Hypertension was not shown in service, within one year of discharge, or for many years after service separation; hypertension is not related to service or due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; nor is it proximately due to, aggravated by, or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned, continuity of symptoms is required.  38 C.F.R. § 3.303(b).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In this case, the Veteran has been diagnosed with hypertension.  Cardiovascular-renal disease, including hypertension, is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  

The third alternative for granting service connection is that certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Significant to this claim, in addition to the above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary disorder shall be considered a part of the original disability.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's essential contention is that hypertension was caused by or has been aggravated by his service-connected type II diabetes mellitus.  

Post-service evidence reflects treatment for hypertension beginning in 2006.  Specifically, in August 2006, his blood pressure reading was 158/89.  The treating physician diagnosed hypertension and prescribed medication to treat it.  In March 2008, a VA clinician found that the Veteran's blood pressure was 145/86.  The clinician diagnosed hypertension, as the target for blood pressure in patients with diabetes was lower than 130/80.  Therefore, hypertension is currently shown.

With respect to in-service incurrence, service treatment records do not show any finding of hypertension or any elevated blood pressure reading, nor any symptoms reasonably associated with hypertension.  Therefore, a chronic disorder related to hypertension was not shown in service and service connection is not warranted on that basis.

Next, the evidence does not show, and the Veteran has not asserted, that he developed hypertension prior to 2006, some 40 years after service separation.  As hypertension was not shown within the 1-year presumptive period, service connection is not warranted on that basis.

As the Veteran's hypertension is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  Significantly, as noted above, he has not asserted continuity of symptomatology and none is shown by the evidence of record.  Therefore, service connection is not warranted on that basis.

Further, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  But, as discussed above, the Veteran does not assert nor does the evidence show a nexus between service and hypertension.  The Board also notes that while the Veteran service in Vietnam, hypertension is not one of the Agent Orange presumptive disease.  Therefore, service connection is not warranted based on medical nexus or as an Agent Orange presumptive disease.

Next, the Board has addressed whether hypertension is warranted on a secondary basis to service-connected diabetes mellitus.  The evidence shows that the Veteran has been diagnosed with diabetes.  Laboratory results as early as May 2006 reflect that his fasting glucose level was 129 (with a normal reference range of 65-99).  In a September 2006 VA examination, he related that he had been diagnosed with diabetes one month prior.  In July 2007, service connection for diabetes was granted effective June 2006.

On the critical question of whether the Veteran's hypertension is due to or aggravated by service-connected diabetes, the medical evidence is in conflict.  

In an October 2008 VA hypertension examination, the Veteran reported that he was diagnosed with hypertension in 2006, around the same time he was diagnosed with diabetes, and was on medications for both.  The examiner stated that after reviewing the claims file he could not find medical evidence to support a nexus between the Veteran's hypertension and his diabetes or to support a finding that the hypertension was aggravated by his diabetes.  While this evidence tends to weigh against the claim, the Board places less probative value on it because there was no rationale offered for the opinion.

Next, in a May 2011 letter, a private physician wrote that the Veteran was under his care.  He opined that it was "as likely as not that [the Veteran's] hypertension is secondary to his diabetes mellitus II, for which I understand he has been awarded service connected status by [VA]."  The physician noted that there was a "large body of medical evidence" establishing a connective link between diabetes and hypertension.  Dr. M. opined that the development of the Veteran's condition fit that data.  

While this evidence tends to weigh in favor of the claim, the Board places less probative value on it because, like above, there was no rationale offered for the opinion and no supporting analysis.  

In May 2012, the Board remanded the issue to more accurately determine the nature and etiology of the Veteran's hypertension.  He was also informed that he could provide additional evidence in support of his claim but none was forthcoming.  As part of the remand, he underwent an examination in June 2012.  The examiner reported having reviewed the claims file.  

In relating the Veteran's medical history, the examiner wrote that the Veteran was diagnosed "with the hypertension in 2003 at that same time that he was diagnosed with the hypertension."  The examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his diabetes.  

The rationale was that the Veteran's blood work showed normal kidney function, which indicated to the examiner that hypertension was not related to service-connected diabetes.  The examiner also stated that the Veteran's hypertension was under control and was not aggravated by his diabetes.  A reasonable reading of this opinion is that Veteran's hypertension is not secondary to or aggravated by service-connected diabetes.  

Given the accuracy of the remainder of the clinical findings, the Board finds that the reference to a 2003 diagnosis for diabetes and hypertension (when the evidence shows and the Veteran has stated that he was diagnosed with both in 2006) and the mention of hypertension twice in the same sentence is either a transcription error or the examiner misspoke.  Therefore, the Board finds that the examiner was aware of the accurate medical history and the Veteran's contention that because the disorders were diagnosed around the same time there was a causal relationship between the two.

The Board assigned high probative weight to this opinion.  First, the examiner's recitation of the facts (other than the date of onset) is supported by the evidence of record.  In addition, the examiner indicated that she had reviewed the entire claims file, which would have included the other medical opinions.  Moreover, the examiner provided a rationale for the opinion.

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of a veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

Based on all of the evidence, the examiner offered an opinion that was supported by a rationale.  There was no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record. 

The Board has considered the Veteran's statements regarding a relationship between his service-connected diabetes and hypertension.  In the April 2011 Travel Board hearing, he reported that his high blood pressure and diabetes were each found at around the same time and suggested that there was a causal relationship between the two.

While the Board reiterates that he is competent to report symptoms as they come to him through his senses, diabetes and hypertension are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined him during the current appeal and by the evidence obtained and associated with the claims file.  The Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In sum, the preponderance of the evidence weighs against a finding that hypertension developed in service or in the one year following service, was continuous since service, or is otherwise related to his period of service or to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same August 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA clinical records.  Further, the Veteran submitted a statement from a private physician.  Moreover, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in April 2011.  

Next, two VA examinations were undertaken; the second one on the basis that further clarification was needed to address the specific question on appeal as to whether hypertension was secondary to or aggravated by service-connected diabetes.  As noted above, the Board finds that the examination was adequate for evaluation purposes.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


